Citation Nr: 0802334	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-03 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for colon cancer, claimed 
as due to exposure to Agent Orange. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1969 to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

At the hearing, the veteran raised the claim of service 
connection for a prostate disability, which is referred to 
the RO for appropriate action.



FINDING OF FACT

Colon cancer is not currently shown. 



CONCLUSION OF LAW

Cancer of the colon was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2005.  The veteran was notified of the evidence 
necessary to establish service connection for colon cancer.  
The veteran was notified that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim.



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of 
the claim, except for the provision for the effective date 
and the degree of disability assignable. 

To the extent that the provisions for the effective date and 
for the degree of disability assignable were not provided, 
the VCAA notice was deficient.  

As the claim of service connection is denied, no disability 
rating or effective date can be awarded as a matter of law 
and therefore there is no possibility of any prejudice to the 
veteran with respect to the content error.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with and there is no duty to provide 
a VA examination under 38 C.F.R. § 3.159(c)(4)(iii) because 
there is no competent evidence of a current diagnosed 
disability. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

The veteran served in Vietnam during the Vietnam era. 

The service medical records contain no finding, complaint, or 
diagnosis of colon cancer.  

After service, VA records show that in June 2005 the veteran 
gave a history of rectal bleeding.  A colonoscopy found no 
mass, but there was a rectal prolapse.  After a surgical 
consultation in August 2005, the assessment was chronic 
mucosal prolapse.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
during such service to herbicide agents to include that which 
is commonly referred to as Agent Orange.  38 U.S.C.A. 
§ 1116(f).

The list of diseases that may be presumed to have resulted 
from exposure to Agent Orange does not include colon cancer. 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

When a claim disability is not on the list of presumptive 
diseases, a veteran can establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).



Analysis

Although colon cancer was suspected in June 2005, a 
colonoscopy found no mass, but there was rectal prolapse.  
After a surgical consultation in August 2005, the assessment 
was chronic mucosal prolapse, not colon cancer.   

In the absence of proof of a current diagnosis of colon 
cancer, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

For this reason, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for colon cancer is denied. 


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


